EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel claims 1-10 and 13-18.

DETAILED ACTION

The Amendment filed by Applicant on 11/30/2020 is entered.

New claims 19-28 are added.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 11/30/2020 have been fully considered and they are found persuasive.

The objection of claims 11-12 because of informalities is withdrawn. 
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 62-275167 (hereinafter “’167”).


	Allowable Subject Matter/Reasons for Allowance
Claims 11-12 and 19-28 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is ‘167. ‘167 teaches a terpolymer comprising 50 parts methyl methacrylate, 30 parts styrene and 20 parts isocyanatoethyl methylmethacrylate corresponding to chemical formulae 1, 2, 3, respectively. See ‘167, Table 1 (Example 6). ‘167 further teaches the terpolymer with multifunctional acrylate is coated on polyester film producing a laminate. See ‘167, page 8, [Effect of the Invention]. The present invention differs from ‘167 in that the ‘167 doesn’t disclose the structural unit of chemical formula 3.

The Examiner also discloses Lee et al., U.S. 10,824,076 B2 (hereinafter “Lee”), which is assigned to SK Innovation Co., Ltd. Lee and the current invention differ in the claims with respect to R9 and R10.

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including ‘167 to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Art Unit 1762